           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

CHARLES E. HAMNER
ADC# 143063                                                 PLAINTIFF

v.                      No. 5:18-cv-60-DPM

RORY GRIFFIN, Deputy Director,
Healthcare Services, ADC, et al.                     DEFENDANTS

                            JUDGMENT
     1. Hamner' s grievance-related claims against Strain, Coffield,

and Washington are dismissed with prejudice.
     2. Hamner' s inadequate medical care claims against Allen,
Gardner, Harris, Kelley, Leaks, Wilson, Power, Griffin, and Coleman
are dismissed with prejudice.
     3. All other claims are dismissed without prejudice.



                                               (/
                                D.P. Marshall Jr.
                                United States District Judge
